 

Exhibit 10.14

 

EMPLOYMENT AGREEMENT

 

AGREEMENT, dated as of March 1, 2019, between IMAC Holdings, Inc., a Delaware
corporation (the “Company”), and the Executive identified on Exhibit A attached
hereto (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to retain the services of the Executive and to that
end desires to enter into a contract of employment with him, upon the terms and
conditions herein set forth; and

 

WHEREAS, the Executive desires to be employed by the Company upon such terms and
conditions;

 

NOW, THEREFORE, in consideration of the premises and of the mutual benefits and
covenants contained herein, the parties hereto, intending to be bound, hereby
agree as follows:

 

1. APPOINTMENT AND TERM

 

Subject to the terms hereof, the Company hereby employs the Executive, and the
Executive hereby accepts employment with the Company, all in accordance with the
terms and conditions set forth herein, for a period commencing on the date
hereof (the “Commencement Date”) and ending on the date (the “Expiration Date”)
set forth in Exhibit A, unless the parties mutually agree in writing upon a
later date.

 

2. DUTIES

 

(a) During the term of this Agreement, the Executive shall be employed in the
position set forth in Exhibit A and shall, unless prevented by incapacity,
devote substantially all of his business time, attention and ability during
normal corporate office business hours to the discharge of his duties hereunder
and to the faithful and diligent performance of such duties and the exercise of
such powers as may be assigned to or vested in him by the Board of Directors of
the Company (the “Board”), such duties to be consistent with his position. The
Executive shall obey the lawful directions of the Board, and shall use his
diligent efforts to promote the interests of the Company and to maintain and
promote the reputation thereof.

 

(b) The Executive shall not during his term of employment (except as a
representative of the Company or with the consent in writing of the Board) be
directly or indirectly engaged or concerned or interested in any other business
activity, except through ownership of an interest of not more than 2% in any
entity that does not compete with the Company, provided it does not impair the
ability of the Executive to discharge fully and faithfully his duties hereunder.

 

(c) Notwithstanding the foregoing provisions, the Executive shall be entitled to
serve in various leadership capacities in civic, charitable and professional
organizations. The Executive recognizes that his primary and paramount
responsibility is to the Company.

 

   

 



 

(d) The Executive shall be based in a city agreed upon with other management,
with Paducah, Kentucky, being the preference, except for required travel on the
Company’s business.

 

3. REMUNERATION

 

(a) As compensation for his services pursuant hereto, the Executive shall be
paid a base salary during his employment hereunder at the annual rate set forth
in Exhibit A. This amount shall be payable in equal periodic installments in
accordance with the usual payroll practices of the Company.

 

(b) Except as provided above, in Exhibit A and in Sections 4 and 6 hereof, the
Executive shall not be entitled to receive any additional compensation,
remuneration or other payments from the Company.

 

4. FRINGE BENEFITS

 

The Executive shall be entitled to participate in regular employee fringe
benefit programs to the extent such programs are offered by the Company to its
executive employees, including, but not limited to, medical insurance or stipend
and 401(k) plan.

 

5. VACATION

 

The Executive shall be entitled to the number of weeks of vacation set forth in
Exhibit A (in addition to the usual national holidays) during each contract year
during which he serves hereunder. Such vacation shall be taken at such time or
times as will be mutually agreed between the Executive and the Company.

 

6. REIMBURSEMENT FOR EXPENSES

 

The Executive shall be reimbursed for reasonable documented business expenses
incurred in connection with the business of the Company in accordance with
practices and policies established by the Company.

 

7. TERMINATION

 

(a) This Agreement shall terminate in accordance with the terms of Section 7(b)
hereof; provided, however, that such termination shall not affect the
obligations of the Executive pursuant to the terms of Sections 8 and 9.

 

(b) This Agreement shall terminate on the Expiration Date; or as follows:

 

(i) Upon the written notice to the Executive by the Company at any time, because
of the willful and material malfeasance, dishonesty or habitual drug or alcohol
abuse by the Executive related to or affecting the performance of his duties, or
upon the Executive’s conviction of a felony, any crime involving moral turpitude
(including, without limitation, sexual harassment) related to or affecting the
performance of his duties or any act of fraud, embezzlement, theft or willful
breach of fiduciary duty against the Company.

 

 2 

 



 

(ii) In the event the Executive, by reason of physical or mental disability,
shall be unable to perform the services required of him hereunder for a period
of more than 60 consecutive days, or for more than a total of 90 non-consecutive
days in the aggregate during any period of twelve (12) consecutive calendar
months, on the 61st consecutive day, or the 91st day, as the case may be. The
Executive agrees, in the event of any dispute under this Section 7(b)(ii), and
after written notice by the Board, to submit to a physical examination by a
licensed physician practicing near the Executive as selected by the Board, and
reasonably acceptable to the Executive.

 

(iii) In the event the Executive dies while employed pursuant hereto, on the day
in which his death occurs.

 

(c) If this Agreement is terminated pursuant to Section 7(b), the Company will
have no further liability to the Executive after the date of termination
including, without limitation, the compensation and benefits described herein,
except as set forth in Exhibit A.

 

(d) In the event the Company chooses not to enter into any agreement or
amendment extending the Executive’s employment beyond the Expiration Date, the
Company agrees to provide Executive at least 180 days prior written notice of
such determination, during which time the Executive will not be required to
perform any duties for the Company, and may seek alternative employment while
still being employed by the Company. If such prior written notice is not given,
this Agreement shall be automatically extended by one (I) year and the then
effective annual base salary shall be increased by 4%.

 

(e) If there is a Change of Control (as defined below), the Executive may
terminate his employment at any time within six months after such Change of
Control and the Executive shall continue to be paid pursuant to this Agreement.
A Change of Control shall be deemed to have occurred at such time as any person,
other than the Company, its existing shareholders or any of its or their
affiliates on the date hereof, purchases the “beneficial ownership” (as defined
in Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of 50% or more of the combined voting power of voting securities
then ordinarily having the right to vote for directors of the Company.

 

8. CONFIDENTIAL INFORMATION

 

(a) The Executive covenants and agrees that he will not at any time during the
continuance of this Agreement or at any time thereafter (i) print, publish,
divulge or communicate to any person, firm, corporation or other business
organization (except in connection with the Executive’s employment hereunder) or
use for his own account any secret or confidential information relating to the
business of the Company (including, without limitation, information relating to
any customers, suppliers, employees, products, services, formulae, technology,
know-how, trade secrets or the like, financial information or plans) or any
secret or confidential information relating to the affairs, dealings, projects
and concerns of the Company, both past and planned (the “Confidential
Information”), which the Executive has received or obtained or may receive or
obtain during the course of his employment with the Company (whether or not
developed, devised or otherwise created in whole or in part by the efforts of
the Executive), or (ii) take with him, upon termination of his employment
hereunder, any information in paper or document form or on any computer-readable
media relating to the foregoing. The term “Confidential Information” does not
include information which is or becomes generally available to the public other
than as a result of disclosure by the Executive or which is generally known in
the medical claim processing and receivable financing business. The Executive
further covenants and agrees that he shall retain the Confidential Information
received or obtained during such service in trust for the sole benefit of the
Company or its successors and assigns.

 

 3 

 



 

(b) The term Confidential Information as defined in Section 8(a) hereof shall
include information obtained by the Company from any third party under an
agreement including restrictions on disclosure known to the Executive.

 

(c) In the event that the Executive is requested pursuant to subpoena or other
legal process to disclose any of the Confidential Information, the Executive
will provide the Company with prompt notice so that the Company may seek a
protective order or other appropriate remedy and/or waive compliance with
Section 8 of this Agreement. In the event that such protective order or other
remedy is not obtained or that the Company waives compliance with the provisions
of Section 8 of this Agreement, the Executive will :furnish only that portion of
the Confidential Information which is legally required.

 

9. RESTRICTIONS DURING EMPLOYMENT AND FOLLOWING TERMINATION

 

(a) The Executive shall not, anywhere within the United States, during his full
term of employment under Section 1 hereof and for a period of one (1) year
thereafter, notwithstanding any earlier termination pursuant to Section 7(b)
hereof: without the prior written consent of the Company, directly or
indirectly, and whether as principal, agent, officer, director, partner,
employee, consultant, broker, dealer or otherwise, alone or in association with
any other person, firm, corporation or other business organization, carry on, or
be engaged, have an interest in or take part in, or render services to any
person, firm, corporation or other business organization (other than the
Company) engaged in a business which is competitive with all or part of the
Business of the Company. The term “Business of the Company” shall mean
developing, providing and marketing technology and financial services that focus
on products and services related to processing claims by medical professionals
and service providers for insurance reimbursement and the financing of
receivables due to them arising out of such claims.

 

(b) The Executive shall not, for a period of one (1) year after termination of
his employment hereunder, either on his own behalf or on behalf of any other
person, firm, corporation or other business organization, endeavor to entice
away from the Company any person who, at any time during the continuance of this
Agreement, was an employee of the Company.

 

(c) The Executive shall not, for a period of one (1) year after termination of
his employment hereunder, either on his own behalf or on behalf of any other
person, firm, corporation or other business organization, solicit or direct
others to solicit, any of the Company’s customers or prospective customers
(including, but not limited to, those customers or prospective customers with
whom the Executive had a business relationship during his term of employment)
for any purpose or for any activity which is competitive with all or part of the
Business of the Company.

 

 4 

 

 

 

(d) It is understood by and between the parties hereto that the foregoing
covenants by the Executive set forth in this Section 9 are essential elements of
this Agreement and that, but for the agreement of the Executive to comply with
such covenants, the Company would not have entered into this Agreement. It is
recognized by the Executive that the Company currently operates in, and may
continue to expand its operations throughout, the geographical territories
referred to in Section 9(a) above. The Company and the Executive have
independently consulted with their respective counsel and have been advised in
all respects concerning the reasonableness and propriety of such covenants.

 

10. REMEDIES

 

(a) Without intending to limit the remedies available to the Company, it is
mutually understood and agreed that the Executive’s services are of a special,
unique, unusual, extraordinary and intellectual character giving them a peculiar
value, the loss of which may not be reasonably or adequately compensated in
damages in an action at law, and, therefore, in the event of any material breach
by the Executive that continues after any applicable cure period, the Company
shall be entitled to equitable relief by way of injunction or otherwise.

 

(b) The covenants of Section 8 shall be construed as independent of any other
provisions contained in this Agreement and shall be enforceable as aforesaid
notwithstanding the existence of any claim or cause of action of the Executive
against the Company, whether based on this Agreement or otherwise. In the event
that any of the provisions of Sections 8 or 9 hereof should ever be adjudicated
to exceed the time, geographic, product/service or other limitations permitted
by applicable law in any jurisdiction, then such provisions shall be deemed
reformed in any such jurisdiction to the maximum time, geographic,
product/service or other limitations permitted by applicable law.

 

11. COMPLIANCE WITH OTHER AGREEMENTS

 

The Executive represents and warrants to the Company that the execution of this
Agreement by him and his performance of his obligations hereunder will not, with
or without the giving of notice or the passage of time or both, conflict with,
result in the breach of any provision of or the termination of, or constitute a
default under, any agreement to which the Executive is a party or by which the
Executive is or may be bound.

 

12. WAIVERS

 

The waiver by the Company or the Executive of a breach of any of the provisions
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.

 

13. BINDING EFFECT; BENEFITS

 

This Agreement shall inure to the benefit of, and shall be binding upon, the
parties hereto and their respective successors, assigns, heirs and legal
representatives, including any corporation or other business organization with
which the Company may merge or consolidate or sell all or substantially all of
its assets. Insofar as the Executive is concerned, this contract, being
personal, cannot be assigned.

 

 5 

 



 

14. NOTICES

 

All notices and other communications which are required or may be given under
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered to the person to whom such notice is to be given at his or its
address set forth below, or such other address for the party as shall be
specified by notice given pursuant hereto:

 

(a) If to the Executive, to him at the address set forth in Exhibit A.

 

and

 

(b) If to the Company, to it at:

 

IMAC Holdings, Inc.

1605 Westgate Circle

Brentwood, TN 37027

Attention: Chief Executive Officer

 

with a copy to:

 

Olshan Frome Wolosky LLP

1325 Avenue of the Americas, 15th Floor

New York, New York 10019

Attention: Spencer G. Feldman, Esq.

 

15. MISCELLANEOUS

 

(a) This Agreement contains the entire agreement between the parties hereto and
supersedes all prior agreements and understandings, oral or written, between the
parties hereto with respect to the subject matter hereof This Agreement may not
be changed, modified, extended or terminated except upon written amendment
approved by the Board and executed by a duly authorized officer of the Company.

 

(b) The Executive acknowledges that from time to time, the Company may
establish, maintain and distribute employee manuals of handbooks or personnel
policy manuals, and officers or other representatives of the Company may make
written or oral statements relating to personnel policies and procedures. Such
manuals, handbooks and statements are intended only for general guidance. No
policies, procedures or statements of any nature by or on behalf of the Company
(whether written or oral, and whether or not contained in any employee manual or
handbook or personnel policy manual), and no acts or practices of any nature,
shall be construed to modify this Agreement or to create express or implied
obligations of any nature to the Executive.

 

 6 

 



 

(c) The Company shall have no obligation actually to utilize the Executive’s
services; if the Company elects not to use the Executive’s services at any time,
the Company’s obligations to the Executive shall be satisfied, in all respects,
by the payment to the Executive for the balance of the term of the Executive’s
employment under this Agreement, but for a minimum period of four (4) years, the
compensation provided in Section 3, plus any other amounts payable to the
Executive and the continuation of benefits under Section 4. During such
remaining term of employment, the Executive will not be required to perform any
duties for the Company and shall be entitled to seek other employment provided
that such employment would not violate the terms of this Agreement, including
Sections 8 and 9 hereof; and the seeking of such employment shall not be deemed
a violation of this Agreement.

 

(d) This Agreement may be executed in counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument.

 

(e) All questions pertaining to the validity, construction, execution and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Kentucky, without regard to its conflict of
law principles.

 

(f) Any controversy or claim arising from, out of or relating to this Agreement,
or the breach hereof (other than controversies or claims arising from, out of or
relating to the provisions in Sections 8, 9 and 10), shall be determined by
final and binding arbitration in Nashville, Tennessee, or the current location
of the corporate headquarters, in accordance with the Employment Dispute
Resolution Rules of the American Arbitration Association, by a panel of not less
than three (3) arbitrators appointed by the American Arbitration Association.
The decision of the arbitrators may be entered and enforced in any court of
competent jurisdiction by either the Company or the Executive.

 

 7 

 

 

The parties indicate their acceptance of the foregoing arbitration requirement
by initialing below:

 

/s/ JE   /s/ MW For the Company   Executive

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  IMAC HOLDINGS, INC.       By: /s/ Jeffrey S. Ervin   Name: Jeffrey S. Ervin  
Title: CEO

 

  EXECUTIVE       /s/ Matthew Wallis   Name: Matthew Wallis

 

 8 

 

 

EXHIBIT A TO THE EMPLOYMENT AGREEMENT,
DATED AS OF MARCH 1, 2019,
BETWEEN IMAC HOLDINGS, INC. AND DR. MATT WALLIS

 

A. For Section 1:

 

The date referred to in Section 1 shall be March 1, 2019.

 

B. For Section 2:

 

The position of the Executive referred to in Section 2 shall be Chief Operating
Officer.

 

C. For Section 3(a):

 

The annual rate referred to in Section 3(a) shall be: Two Hundred Forty Thousand
dollars ($240,000.00) for the period March 1, 2019 through February 27, 2020;
Two Hundred Fifty-Four Thousand dollars ($254,000.00) for the period February
28, 2020 through February 27, 2021; Two Hundred Sixty-Seven Thousand dollars
($267,000.00) for the period February 28, 2021 through February 27, 2022; and
Two Hundred Eighty Thousand dollars ($280,000.00) for the period February 28,
2022 through February 28, 2023. The Board of Directors’ Compensation Committee
has the right to amend the compensation at any time.

 

D. For Section 3(b):

 

In addition to the compensation referred to in Section 3(a), the Company shall
also pay to the Executive an annual cash bonus in an amount to be determined by
the Board based on the Executive meeting and exceeding mutually agreed upon
performance goals for the Company. The Executive shall be reimbursed up to $100
per month for the business use of his personal cell phone. A stock option award
in an amount determined by the board will be granted upon adoption of the
incentive stock option plan.

 

E. For Section 4:

 

The Health Insurance and Other Company Paid Fringe Benefits for the Executive
shall include:

 

Up to a $500 per month reimbursement for health insurance, which will terminate
upon the adoption of a company-wide health insurance policy. Standard
eligibility for 401k will apply, including company matching contributions
subject to rules, regulations, and compliance requirements.

 

F. For Section 5:



 

The length of vacation referred to in Section 5 shall be four (4) weeks.
Vacation not taken during any calendar year may be earned forward as follows: up
to one (1) week may be carried forward into any next calendar year; and up to a
maximum of one (1) week may be carried forward cumulatively.

 

 9 

 



 

G. For Sections 7 and 15(c):

 

In the case of termination pursuant to Section 7(b)(ii), the Executive will
receive his then current salary until such time as payments begin under any
disability insurance plan or Supplemental Long-Term Disability Benefit of the
Executive and, in the case of termination pursuant to Section 7(b)(iii), the
Executive’s spouse will continue to receive Executive’s then current salary for
a period of six (6) months and the Executive’s spouse will continue to receive
Company-paid individual health insurance benefits for the lesser of five (5)
years or until the spouse re-marries or reaches age 65. In the case of
termination pursuant to Sections 7(b)(ii), 7(b)(iii) or 15(c), the Executive,
his heirs or assignees may elect to have any, or all, stock options, warrants or
other grants under the Company’s Incentive Compensation Plans to become
immediately exercisable.

 

H. For Section 14:

 

The address of the Executive referred to in Section 14 shall be:



 

 10 

 



 

